Appeal by defendant from a judgment of the Supreme Court, Queens -County, rendered February 24,1972, convicting him of attempted criminal posesssion of a dangerous drug in the fourth degree, upon a plea of guilty, and sentencing him to a term of probation. The appeal also brings up for review a decision of the same court, rendered October 13, 1971, denying defendant’s motion to suppress evidence, after a hearing. Case remanded to the Criminal Term for a further hearing on the motion to suppress, to determine who, in fact, opened the inner plastic bags of the suitcases in question. In the interim, appeal held in abeyance. The testimony adduced at the suppression hearing was somewhat vague and indefinite on this issue. Moreover,, one of the two People’s witnesses who testified at the hearing later admitted (at the trial of appellant’s codefendant) having perjured herself both before the Grand Jury and at the suppression hearing, at the instigation of the other witness, for'fear of .losing her job. In view of these factors, we deem it to be in the best interests of justice to remand for a further hearing on the issue above stated and to hold the -appeal in abeyance, pending' a determination on that issue. The District Attorney, in his brief, has agreed to such further hearing. Rabin, P. J., Hopkins, Munder, Martuseello and Christ, JJ., concur.